DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.
Claims 1-20 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 24, 27, 29, 30-32, 34, 35, 37, 38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esch et al. (US 20090306637 A1, December 10, 2009) (hereinafter “Esch”).
Regarding claims 21, Esch teaches a system comprising: a cauterization device ([e.g., [0035]) having a wall defining a lumen; and an optical fiber (e.g., 110, Figs. 1, 10) configured to discharge laser energy and configured to move relative to the cauterization device (e.g., Fig. 10), wherein the laser energy is configured to be discharged from the optical fiber towards a treatment area and towards the cauterization member  (e.g., 120, Fig. 1).  See, e.g., [0059] (“The cylinder 120 encloses the distal tip 114 of the fiber optic 110, which fiber and/or tip are configured to reciprocate longitudinally along the lumen of the cylinder 120 while emitting laser/light energy.”)
Regarding claims 22 and 24, Esch teaches a system, further comprising: an endoscope, wherein the cauterization device is at or adjacent to a distal end of the endoscope (as recited in claim 22); wherein the cauterization device is removably attached to the endoscope (as recited in claim 24).  See, e.g., [0038].
Regarding claims 27, as discussed above, Esch teaches a system wherein, when the optical fiber is in a first position parallel to the cauterization member, laser energy is discharged from the optical fiber towards the cauterization member to heat the cauterization member and, when the optical fiber is extended through an opening at the distal end of the cauterization member (120, Fig. 10), the laser energy is discharged towards the treatment area.
Regarding claims 29 and 34, as discussed above, Esch inherently teaches a system, further comprising a laser source, wherein the laser source is configured to discharge the laser energy from the optical fiber toward the treatment area at a first wavelength, and wherein the laser source is configured to discharge the laser energy from the optical fiber at the cauterization member toward a second wavelength different from the first wavelength (given Gaussian beam profile). 
Regarding claims 30-32, as discussed above, Esch teaches a system, comprising: a cauterization device including a cauterization portion and a thermally insulative portion, wherein the cauterization portion is distal to the thermally insulative portion; and an optical fiber configured to discharge laser energy and configured to move relative to the cauterization device, wherein, in a first position, the optical fiber is configured to discharge the laser energy towards the cauterization member and, in a second position, the optical fiber is configured to discharge the laser energy toward a treatment area (as recited in claim 30); further comprising an endoscope, wherein the cauterization device is at or adjacent to a distal end of the endoscope (as recited in claim 31); wherein a distal end of the cauterization device includes an opening, and wherein the optical fiber extends distal to the opening in the second position (as recited in claim 32).
Regarding claims 35, as discussed above, Esch inherently teaches a system, wherein discharging the laser energy to the cauterization portion causes the cauterization member to be heated. 
Regarding claims 37, 38, and 40, as discussed above, Esch teaches a method comprising: positioning a cauterization member adjacent a treatment area; extending the laser fiber through an opening in a distal end of the cauterization member; applying laser energy from the laser fiber to the treatment area or to tissue adjacent the treatment area; applying laser energy from a laser fiber to the cauterization member to heat the cauterization member; and cauterizing tissue with the heated cauterization member (as recited in claim 37); wherein the laser energy applied to the treatment area or to the tissue adjacent the treatment area is at a first wavelength, and wherein the laser energy applied to the cauterization member is at a second wavelength, different from the first wavelength (as recited in claim 38); further comprising removing the cauterization member from the endoscope after the tissue at the treatment area is cauterized (as recited in claim 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 25, 26, 28, 33, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Esch in view of Everett et al. (US 5242437 A, September 7, 1993) (hereinafter “Everett”).
Regarding claims 23, 25, and 28, Esch teaches a system (and a method of use), except further comprising a thermally insulative portion between a portion of the endoscope and the cauterization device.  Everett teaches a thermally insulative portion (15).  See, e.g., Fig. 2 and associated text.  See also 9:15-18 (disclosing use of theramly insulative material such as metal and ceramic for cauterization device 18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Everett with that of Esch such that the invention further comprises a thermally insulative portion between a portion of the endoscope and the cauterization device (as recited in claim 23); wherein the cauterization device extends proximally to a distalmost end of the thermally insulative portion (as recited in claim 25); wherein the thermally insulative portion includes a polymer or a ceramic (as recited in claims 26 and 33); wherein the cauterization member includes a thermally insulative portion and a thermally conductive portion, and wherein the thermally conductive portion is provided distal to the thermally insulative portion (as recited in claim 28); wherein a distal end of the thermally insulative portion extends distally of a proximal end of the cauterization portion (as recited in claim 36); wherein the cauterization member is removably attached to an endoscope via a thermally insulative portion, and the cauterization portion is provided distal to the thermally insulative portion (as recited in claim 39) in order to accommodate thermal expansion.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No 10149717 B2 and claims 1-20 of U.S. Patent No  10582967 B2.  Although the language of the claims at issue are not identical, the claims are not patentably distinct from each other because they are directed to the same invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792